IN THE SUPREME COURT OF THE STATE OF DELAWARE


PAULINE F. DAUB,           §
                           §                  No. 90, 2014
     Plaintiff Below,      §
     Appellant,            §                  Court Below:
                           §
                           §                  Superior Court of the
            v.             §                  State of Delaware, in and for
                           §                  Kent County
SAMUEL G. DANIELS, WILLIAM §
BAKER and BESTFIELD HOMES, §                  C.A. No. K11C-03-037
LLC,                       §
                           §
     Defendants Below,     §
     Appellees.            §

                           Submitted: September 16, 2015
                            Decided: September 17, 2015

Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.


                                     ORDER

           This 17th day of September 2015, the Court, having considered this matter

on the oral arguments and the briefs of the parties, and having concluded that the

same should be affirmed on the basis of and for the reasons assigned by the

Superior Court in its September 30, 2013 Order and its September 30, 2013

Opinion;
        NOW, THEREFORE, IT IS HEREBY ORDERED that the judgments of

the Superior Court be, and the same hereby are, AFFIRMED.

                                   BY THE COURT:



                                   /s/ Karen L. Valihura
                                          Justice




                                      2